Citation Nr: 9931003	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-12 16A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1966 to May 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 10 percent for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's PTSD is manifested by no more than mild 
symptoms, including occasional depression, nightmares, and 
irritability, with symptoms exacerbated during periods of 
significant stress, resulting in not more than minimal social 
and occupational impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows that his military 
occupational specialty was mortar man.  He served in the 
Republic of Vietnam and was awarded the Purple Heart and 
Combat Action Ribbon.

On VA examination in June 1996 it was noted that while the 
veteran denied having any formal psychiatric problems, he 
reported that was never the same since leaving Vietnam.  He 
claimed that if something triggered his memory of Vietnam, he 
had trouble forgetting about his experiences in Vietnam and 
had problems with anxiety.  His sleep pattern was 
occasionally disrupted by nightmares or restlessness, and he 
felt that this caused him problems at home and at work.  He 
described his mood as generally good, though occasionally he 
felt down.  He denied difficulties in getting along with 
people.  He described himself as easily startled and 
constantly on guard for fear of an unknown approach.  He was 
not involved in any kind of outpatient treatment.  He had 
established a steady work record of 22 years for the City of 
Pittsburgh Water Department.  He had been successfully 
married since 1976 to the same woman and had no major 
problems at home.  Clinical observations showed that he was  
oriented in all three spheres, in good contact with routine 
aspects of reality, and showed no signs or symptoms of 
psychosis.  He spoke in normal tones, rhythm, and rates, and 
made good eye contact.  He seemed euthymic in mood, his 
affect appeared to be well-modulated, and there were no 
indications of flattening or blunting.  He was able to talk 
about his experiences in Vietnam, though he was not 
enthusiastic in this regard.  His memory appeared to be 
intact.  He continued to have difficulties with his Vietnam 
experiences, despite the fact that he managed to establish 
some stability in his life in terms of work and marriage.  
The overall clinical impression was one of a very mild case 
of PTSD, secondary to combat experiences in Vietnam.  The 
diagnosis was PTSD, chronic, mild in intensity.  It was the 
examiner's view that while the veteran did show evidence of 
PTSD that developed in a very slow and progressive manner 
over the years, at the present time he had extremely mild 
symptoms that were disrupting to him socially or 
occupationally.  He had problems with irritability and 
irritation with other people, but essentially managed to 
function socially in a reasonably good manner.  He had 
difficulty talking about Vietnam and occasionally had 
intrusive recollections as well as a hyperstartle and 
hyperarousal reaction, but these appeared to be manageable 
and did not appear to create any major disruptions in his 
ability to function either occupationally or in terms of his 
social life, including in his domestic situation.  

By rating action in July 1996 the RO granted service 
connection for the veteran's PTSD and assigned a 10 percent 
rating for his PTSD.  

In September 1997 the veteran's representative, on behalf of 
the veteran, requested an increased rating for claiming that 
the PTSD had increased in severity.  

On VA examination in November 1997 the veteran reported that 
he had been working for the city of Pittsburgh since 1974 as 
a repairman.  He first came to the VA in 1996 and went there 
one time because he was feeling very stressed, but did not 
follow up on treatment.  He felt comfortable around people as 
long as he was in control.  When he heard unexpected noises 
or people walked up on him unexpectedly, he tended to 
overreact.  He had thought about suicide this past year, and 
had attempted suicide one time by cutting his wrists, but his 
wife stopped him.  His family had never mentioned Vietnam 
around him and whenever anyone else mentioned Vietnam he 
would cut the conversation short.  He indicated that he would 
only talk about Vietnam to other Vietnam veterans.  He 
reported that his wife told him he was "cold".  He reported 
that in 1991 his house was on fire and he was burned severely 
from head to toe, and that this was the only time that he 
showed any emotion.  He never watched Vietnam movies because 
they brought up too many memories.  He indicated that his 
irritability and depression seemed to get worse around the 
Fall, and indicated that his three wounds in Vietnam occurred 
in August, September and November.  He noticed that at work 
when he used the power saw, the smoke and exhaust triggered 
thoughts about Vietnam.  He felt a lot of rage and said that 
he had a lot of difficulty getting along with people, 
including co-workers, this past year.  He had a tendency to 
snap and had been suspended for losing his temper.  He said 
that he only got four or five hours of sleep per night and 
had nightmares of Vietnam twice a week.  He had been able to 
contain a lot of these symptoms for the past 22 years, but 
during the past year he had been unable to hide them as much.  
He questioned why he survived and others in his unit did not.  

Additionally, on VA examination in November 1997, the veteran 
reported that since August and September 1997 he had been 
very depressed and kept asking himself why he should be 
feeling so miserable when he should feel lucky that he was 
alive.  Although initially after the fire he felt lucky to be 
alive, the fire may have been a trigger to start many of his 
feelings of vulnerability.  The examiner opined that the 
veteran suffered from PTSD, mild to moderate.  The examiner 
noted that it was hard to determine whether the veteran's 
depression and symptoms exacerbation were due to his being 
detoxed from methadone.  The examiner also noted that the 
veteran was not on these drugs, therefore his symptoms may be 
worsening, but his symptoms may also be secondary to not 
having the skills to cope with life without methadone.  The 
diagnoses included PTSD, and a Global Assessment of 
Functioning (GAF) score of 55 was assigned. 

The record reflects that the RO found the November 1997 VA 
examination to be inadequate, and the veteran underwent 
another VA examination in April 1998.  

On VA examination in April 1998 the veteran reported that in 
January 1991 an electrical fire broke out at his sister's 
house, in his room, and he sustained second and third degree 
burns all over his body.  He was hospitalized until April 
1991, returned to work in September 1991.  He indicated that 
the incident messed him up psychologically and he had a 
complex because of the way his face and hands looked, but he 
eventually got over it.  He reported no other significant 
medical or psychiatric history.  He had been married for 23 
years and reported no family problems.  He had a good 
relationship with his son.  He was employed at the same place 
for the past 24 years as a repair worker, and was satisfied 
with his job and reported no problems.  He reported no 
history of psychiatric treatment of any kind and had no 
contact with mental health workers, other than for the VA 
examination and for participation in the methadone 
maintenance program.  The examiner noted that the veteran 
reported very few PTSD related symptoms, and when asked about 
current problems or complaints, he reported that he suffered 
from several unrelated problems.  On further prompting, he 
reported some other vague stress related symptoms and 
reported that he felt like he was going into a rage for no 
reason at all.  

Additionally, on objective examination in April 1998, the 
veteran was found to be alert and oriented in all spheres.  
His hygiene was good, and his mood was neutral.  He was 
pleasant and cooperative with a somewhat restricted range of 
affect.  His speech was relevant and coherent, and he 
reported that his mood had been "not good for the last five 
years".  On questioning he reported frequently snapping at 
co-workers as well as trouble with irritability and short-
temperedness.  He was short with co-workers, but not to the 
point where he was reprimanded or threatening them.  He 
claimed he was basically a pleasant person and could get 
along with anyone anytime.  He reported getting approximately 
six hours of sleep per night, at most, with occasional 
difficulty falling asleep two to three times per week.  He 
complained of occasional nightmares, reporting that he had 
dreams about the war at least every two months.  In addition 
he reported weekly nightmares consisting of feelings of 
falling or of his son dying, which he related to having his 
best friend die in his arms.  He reported occasional 
intrusive thoughts and recollections of his Vietnam 
experiences and reported that on the job there were certain 
smells, solvents, and cleaning stuff that made him think 
about Vietnam.  He reported occasional thoughts of suicide, 
but denied any current suicidal thoughts or ideations, and 
denied homicidal ideation of any kind.  He admitted that when 
his anger got out of control, sometimes he wanted to hurt 
someone.  No hallucinations or delusions were reported or 
experienced, and no dissociative episodes of traumatic events 
were reported.  It was noted that he did not report or 
evidence hyperstartle response or hypervigilance, and he 
reported having average socialization and a moderate activity 
level.  He reported no problems or difficulties with 
activities of daily living.  In regards to social 
functioning, he reported no difficulties in getting along 
with co-workers, friends and neighbors and was able to 
initiate social contacts and communicate clearly.  He 
participated in group activities and hobbies including 
fishing, bowling, and other social activities.  He reported 
no difficulties in concentration and task persistence.  No 
significant difficulties in adapting to stressful 
circumstances or reacting to conflict was noted.  

On VA examination in April 1998 psychological testing 
included the Mississippi Scale for Combat Related PTSD and 
the SCL-90-R.  The examiner noted that on the SCL-90-R the 
veteran endorsed all 90 symptoms, indicating some level of 
over-reporting.  It was also noted that half of the reported 
symptoms (49 out of 90) were at the mild level.  The examiner 
indicated that the results of this test were somewhat at odds 
with the veteran's minimal report of symptomatology during 
the examination interview.  On the Mississippi Scale for 
Combat Related PTSD he obtained a score of 122, well above 
the clinical cutoff of 107 for a diagnosis of PTSD.  The 
diagnostic impressions included PTSD, mild, and stressors of 
combat exposure and medical problems and scars secondary to 
second and third degree burns.  A GAF score of 80 was 
assigned.  It was noted that if PTSD symptoms were present, 
they were transient expectable reactions to psychosocial 
stressors, and there was no more than slight impairment in 
social, occupational, or school functioning due to PTSD, 
secondary to combat related stressors.  The examiner noted 
that the results of the present examination were consistent 
with prior VA examination reports.  However, in terms of 
severity, the present examination was much more consistent 
with the findings of the VA examination dated in June 1996 
where the veteran was presented with extremely mild symptoms 
that were disrupting him either socially or occupationally.  
The examiner opined that the current GAF score of 80, 
attributable to combat related symptomatology, as separate 
from any symptoms for psychological discomfort associated 
with the burns experienced in 1991, much more accurately 
reflected the veteran's current level of functioning.  It was 
noted that the veteran maintained employment and showed no 
significant dysfunction in his ability to maintain social, 
vocational, and community functioning, despite the 
significant symptomatology.  It was also noted that his GAF 
and the implications of mild symptomatology were separate 
from symptoms associated with heroin and methadone 
dependence.  

In a statement dated in May 1998, the veteran indicated that 
the facts were not correct, and that he had talked to a 
psychiatric, Dr. Anne Wilson, who felt that there was a 
problem.

Analysis

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  .  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and enable VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

The veteran's PTSD was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, by the RO, when the current 10 percent 
evaluation was assigned.  Under Diagnostic Code 9411, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

Additionally, under Diagnostic Code 9411, a 70 percent rating 
is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126. 

The veteran contends that his PTSD is more disabling than 
currently evaluated.  The evidence of record consists of 
three VA examinations, which essentially cumulatively show 
that the veteran has had no more than mild PTSD symptoms, 
with occasional periods of exacerbated symptoms.  There are 
no treatment records in the claims folder, and the veteran 
has not alleged that he received any treatment for his 
service-connected PTSD.  In May 1998 he referred to a 
psychiatrist, however, it appears that he is referring to the 
VA examiner from November 1997.  Hence, there is no 
indication that any pertinent medical evidence is missing 
from the claims folder.

The Board notes that a review of the objective evidence of 
record shows that there is no evidence that the veteran has 
more than mild occupational and social impairment, and no 
evidence showing an occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.  On VA examination in November 1997 the veteran 
reported that he had been working for the city of Pittsburgh 
since 1974 as a repairman and had been married for 17 years.  
He reported being depressed since August and September 1997.  
He claimed that his irritability and depression seemed to get 
worse around the Fall, and he felt a lot of rage and had 
difficulties getting along with people, including co-workers, 
during the past year.  He had a tendency to snap and had 
reportedly been suspended for losing his temper.  He only got 
four or five hours of sleep per night and had nightmares of 
Vietnam twice a week.  No objective clinical findings were 
made.  Based on the veteran's subjective complaints only, the 
examiner opined that he suffered from PTSD, mild to moderate, 
and noted that it was hard to determine whether his 
depression and symptoms exacerbation was due to his being 
detoxed from methadone.  


The veteran underwent another VA examination in April 1998 at 
which time he reported having no family problems and that he 
had a good relationship with his son.  He was satisfied with 
his job and reported no problems.  Objective examination 
showed that his mood was neutral and he reported that his 
mood had been "not good for the last five years".  On 
questioning he reported trouble with irritability and short 
temperedness, but claimed he was basically a pleasant person 
and can get along with anyone.  He reported getting 
approximately six hours of sleep per night, at most, and 
complained of occasional nightmares.  In regards to social 
functioning he reported no difficulties in getting along with 
co-workers, friends and neighbors and was able to initiate 
social contacts and communicate clearly.  He participated in 
group activities and hobbies.  He reported no difficulties in 
concentration and was able to carry out instructions and 
perform activities on schedule.  He had a substantially 
successful work history and worked 24 years for the same 
company, and reported no problems with employment other than 
occasional "snapping out" at co-workers.  The diagnostic 
impressions included PTSD, mild, and a GAF score of 80 was 
assigned.  The examiner noted no more than slight impairment 
in social and occupational functioning due to PTSD.  The 
examiner opined that the current GAF score of 80 attributable 
to combat related symptomatology much more accurately 
reflected his current level of functioning.  It was also 
noted that he maintained employment and showed no significant 
dysfunction in his ability to maintain social, vocational, 
and community functioning.  A review of VA examination 
reports of record shows that the veteran has no more than 
mild occupational and social impairment due to his PTSD.  
Also there have been no findings made of anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss such that would warrant the assignment of a 
30 percent evaluation for the veteran's PTSD.  

Based on the objective evidence of record, the Board 
concludes that the veteran's PTSD does not more nearly 
approximate the criteria for a 30 percent rating under 

Diagnostic Code 9411.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

